UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1387


GLADYS MARGARETTE PUFONG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 25, 2009              Decided:   March 25, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Peter T. Ndikum, IMMIGRATION ASSISTANCE CENTER, Silver Spring,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Jamie M.
Dowd, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gladys     Margarette       Pufong,       a    native       and      citizen      of

Cameroon,     petitions     for    review        of    an    order      of    the     Board     of

Immigration      Appeals    (“Board”)       dismissing            her     appeal      from     the

immigration      judge’s         denial     of        her     requests          for      asylum,

withholding      of    removal,     and    protection             under      the    Convention

Against Torture.

              Pufong     first    challenges          the    determination            that     she

failed   to    establish     her    eligibility             for    asylum.          To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show    that     the    evidence          [s]he       presented        was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                 INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Pufong fails to show that the evidence compels a

contrary result.          Accordingly, we cannot grant the relief that

she seeks.

              Additionally, we uphold the denial of Pufong’s request

for withholding of removal.                “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”                          Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                          Because Pufong failed to

                                            2
show that she is eligible for asylum, she cannot meet the higher

standard for withholding of removal.

           Accordingly, we deny the petition for review. *           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                      PETITION DENIED




     *
       To the extent that Pufong suggests that she is entitled to
protection under the Convention Against Torture, we note that we
lack jurisdiction over any such claim in light of the Board’s
finding, which Pufong does not challenge, that she failed to
preserve the issue before the Board. See 8 U.S.C. § 1252(d)(1)
(2006) (“A court may review a final order of removal only if . .
. the alien has exhausted all administrative remedies available
to the alien as of right.”); Massis v. Mukasey, 549 F.3d 631,
638-39   (4th  Cir.   2008)   (holding  that   the  court   lacks
jurisdiction to consider an argument that was not raised before
the Board and providing no exception for manifest injustice).


                                    3